DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 09/23/2022, in which claims 1 and 9 have been amended and entered of record.
3.  Claims 1-20 are pending for examination.
Priority
4.  This application is a continuation of U.S. Application No. 17/225,913, filed on 4/08/2021, now U.S. Patent No. 11,424,233, issued on 08/23/2022. 

Specification
5.  The Applicant is required to insert a U.S. Patent No. 11,424,233, of its application number 17/225,913, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATION” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.    Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claim 14, line 1, the recited ”the encapsulant” lacks antecedent basis since no such “encapsulant” in parent claim 9.
              Claim 20, line 1, the recited ”the write driver of the second die” lacks antecedent basis since no such “write driver of the second die” in parent claim 15.
           
Double Patenting
8.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,424,233 (hereinafter “Patent’233”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’233 as follows:
        Claim 1 of the instant application is anticipated and having the same scope of invention by combined claims 14 and 7 of Patent‘233, such as “a circuit, comprising: a first die comprising a memory array, the memory array comprising a plurality of memory cells, a sensing element coupled to the plurality of memory cells, and a first plurality of conductive pads coupled to the sensing element; and a second die comprising an address decoder associated with the memory array of the first die and a second plurality of conductive pads coupled to the address decoder; wherein the first die is coupled to the second die by an interposer, wherein the address decoder of the second die is coupled to the sensing element of the first die, and wherein a first voltage swing of the first die is different from a second voltage swing of the second die”.
        Claim 9 of the instant application is anticipated and having the same scope of invention by combined claims 14 and 13 of Patent‘233, such as “a circuit, comprising: a first die comprising a memory array, the memory array comprising a plurality of memory cells, a sensing element coupled to the plurality of memory cells, and a first plurality of conductive pads coupled to the sensing element; and a second die comprising an address decoder associated with the memory array of the first die and a second plurality of conductive pads coupled to the address decoder; wherein the first die is coupled to the second die by die-to-die vias, wherein the address decoder of the second die is coupled to the sensing element of the first die, and
wherein a first voltage swing of the first die is different from a second voltage swing of the second die”.
        Claim 15 of the instant application is anticipated and having the same scope of invention by combined claims 1 and 17 of Patent‘233, written as an apparatus claim, such as “a circuit, comprising: a first die comprising a plurality of memory arrays each comprising a plurality of memory cells and a sensing element coupled to the plurality of memory cells, wherein a first smallest feature size is associated with the first die; and a second die comprising an address decoder associated with the memory array of the first die, wherein a second smallest feature size that is smaller than the first smallest feature size is associated with the second die; wherein the address decoder of the second die is coupled to the sensing elements of the first die, and wherein the plurality of memory arrays are organized by rows and columns”.      
         Claim 2 of the examined application is anticipated and having the same scope of invention by claim 14 of Patent’233. 
         Claim 3 of the examined application is anticipated and having the same scope of invention by claim 2 of Patent’233. 
         Claim 4 of the examined application is anticipated and having the same scope of invention by claim 3 of Patent’233. 
         Claim 5 of the examined application is anticipated and having the same scope of invention by claim 4 of Patent’233. 
         Claim 6 of the examined application is anticipated and having the same scope of invention by claim 5 of Patent’233. 
         Claim 7 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’233. 
         Claim 8 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’233. 
         Claim 10 of the examined application is anticipated and having the same scope of invention by claim 9 of Patent’233. 
         Claim 11 of the examined application is anticipated and having the same scope of invention by claim 10 of Patent’233. 
         Claim 12 of the examined application is anticipated and having the same scope of invention by claim 11 of Patent’233. 
         Claim 13 of the examined application is anticipated and having the same scope of invention by claim 12 of Patent’233. 
         Claim 14 of the examined application is anticipated and having the same scope of invention by claim 13 of Patent’233. 
         Claim 16 of the examined application is anticipated and having the same scope of invention by claim 16 of Patent’233. 
         Claim 17 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’233. 
         Claim 18 of the examined application is anticipated and having the same scope of invention by claim 18 of Patent’233. 
         Claim 19 of the examined application is anticipated and having the same scope of invention by claim 13 of Patent’233. 
         Claim 20 of the examined application is anticipated and having the same scope of invention by claim 20 of Patent’233. 
         
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827